Name: Commission Regulation (EEC) No 3678/84 of 21 December 1984 extending Regulation (EEC) No 1339/82, (EEC) No 3432/82 and (EEC) No 24/84 fixing, in respect of 1981, 1982 and 1983 crops, export refunds for raw tobacco
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 12. 84 No L 340/55Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3678/84 of 21 December 1984 extending Regulations (EEC) No 1339/82 , (EEC) No 3432/82 and (EEC) No 24/84 fixing, in respect of 1981 , 1982 and 1983 crops, export refunds for raw tobacco advisable to grant refunds in respect of the varieties in question from the 1981 , 1982 and 1983 harvests , in order to enable those exports to be carried out : Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Tobacco, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 727/70 of 21 April 1970 on the common organization of the market in raw tobacco ('), as last amended by the Regulation (EEC) No 1 461 /82 (2), and in particular the first sentence of the third subparagraph of Article 9 (2) thereof, Whereas export refunds were fixed in respect of certain varieties of tobacco from the 1981 and 1982 crops by Commission Regulation (EEC) No 1339/82 of 28 May 1 982 (3) and Commission Regulation (EEC) No 3432/82 of 17 December 1982 (4), respectively, as last amended by Regulation (EEC) No 1869/84 (5), and export refunds were fixed for certain varieties of tobacco from the 1983 harvest by Commission Regu ­ lation (EEC) No 24/84 of 4 January 1984 (6), as amended by Regulation (EEC) No 2281 /84 Q ; Whereas the final date for granting those refunds was set at 31 December 1984 ; whereas, in respect of certain varieties of that tobacco, export possibilities after that date have presented themselves ; whereas it is HAS ADOPTED THIS REGULATION : Article 1 1 . In Article 3 of Regulation (EEC) No 1339/82, '31 December 1984' is hereby replaced by '30 June 1985'. 2 . In Article 2 of Regulation (EEC) No 3432/82, '31 December 1984' is hereby replaced by '30 June 1985'. 3 . In Article 2 of Regulation (EEC) No 24/84, -'31 December 1984' is hereby replaced by '31 March 1985'. Article 2 This Regulation shall enter into force on 1 January 1985 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 December 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 94, 28 . 4 . 1970 , p. 1 . (2) OJ No L 164, 14. 6 . 1982, p. 27 . O OJ No L 150 , 19 . 5 . 1982/ p. 89 . O OJ No L 361 , 22 . 12 . 1982, p. 17 . O OJ No L 172, 30 . 6 . 1984, p. 81 . &lt; (6) OJ No L 4, 6 . 1 . 1984, p. 8 . 0 OJ No L 209, 4 . 8 . 1984, p. 16 .